Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Specification
The abstract of the disclosure is objected to because the abstract submitted on (06/18/21) is not in a single paragraph.  Correction is required.  See MPEP § 608.01(b).


4.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operation detection unit”, “an operation response processing unit”, “an operation determination unit”,  in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “an operation detection unit”, “an operation response processing unit”, “an operation determination unit”,  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an operation detection unit”, “an operation response processing unit”, “an operation determination unit”,  coupled with functional language “that detects a first type operation and a second type operation”, “that performs response processing”, “that determines”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “an operation detection unit”, “an operation response processing unit”, “an operation determination unit”, are shown as being implemented by a processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 8 and 11-12 and their corresponding descriptions in the specification (Paragraphs 0104, 0109-0110; Figures 8 and 11-12 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.) Claim(s) 1-11, 13-15 and 17 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Murata (US Pub No.: 2012/0013570A1).

With regard to Claim 1, Murata teaches of an operation control device (Operation panel 101, Figures 1-2; Paragraph 0017 and Abstract) comprising: 
an operation detection unit (Central processing unit 202 controls an entire operation of the information processing device 201 including the control of the operation panel 101, Paragraphs 0026-0027; Figures 1-2) that detects a first type operation and a second type operation having an operation area common to the first type operation (Operation detection unit has a rotation portion 108 for a first type operation (rotation operation) and a cross key 105 for moving the focus of an item (second type of operation) displayed on the LCD 102, Paragraphs 0020-0024; Figures 1-2); 
an operation response processing unit (Central processing unit 202 controls an entire operation of the information processing device 201 including the control of the operation panel 101, Paragraphs 0026-0027; Figures 1-2) that performs response processing corresponding to the first type operation and the second type operation detected by the operation detection unit (The key input unit 208 determines which key of the keys 103 to 107 receives an input based on operation position information detected by the operation position detection unit 207. The key that receives the input is disposed at a position corresponding to the operation position information. The rotation input unit 209 determines whether a rotation operation on the rotation portion 108 is performed based on operation position information detected by the operation position detection unit 207, Paragraphs 0027-0030; Figures 1-2); and 
an operation determination unit (Central processing unit 202 controls an entire operation of the information processing device 201 including the control of the operation panel 101, Paragraphs 0026-0027; Figures 1-2) that determines whether the second type operation detected by the operation detection unit is a valid operation or an invalid operation in a determination period corresponding to that the operation detection unit has detected the first type operation (The first type of operation on the rotation unit 108 is determined along with if they key group 104/105 has been touched within a given period of time after a last rotation operation. Then, a judgment is made as to if an erroneous touch has been performed with an invalidation of a key input that corresponds to the second type of operation, Paragraphs 0039-0062; Figures 5-6; Claims 1-5). 

Regarding Claim 2, Murata teaches of the operation control device according to claim 1, wherein the second type operation (pressing of keys 103 to 107) is an operation that has a possibility (highly probable) of being detected by the first type operation (rotating of rotation portion 108) (It is highly probable that the user accidentally touches an area near the keys 103 to 107 while performing a rotation operation according to the rotation portion 108, Paragraph 0054 and Figures 5-6). 

In regard to Claim 3, Murata teaches of the operation control device according to claim 1, wherein the operation determination unit determines that the second type operation (touching of keys 103 to 107) is an invalid operation (accidental operation) in the determination period (If the user touches the keys 103 to 107 in a short time from the last rotation operation, the CPU 202 determines that the user accidentally touches the keys 103 to 107 and invalidates the key input. Thus, an appropriate input can be performed, Paragraph 0056 and Figures 5-6). 

Regarding Claim 4, Murata teaches of the operation control device according to claim 1, wherein the second type operation has a plurality of operation types (There are a plurality of second operation types as mentioned above in claim 1 that correspond to the press of keys 103-107, Paragraphs 0039-0062; Figures 1-2, 5-6), and in a case where the second type operation is detected in the determination period, the operation determination unit determines whether the second type operation is a valid operation or an invalid operation according to an operation type (If the CPU 202 determines that T is greater than X (YES in step S602), the CPU 202 generates an input signal in step S604 because the key input determined in step S403 is not an accidental touch during the rotation operation. If the rotation operation has not been performed since the information processing device 201 was turned on, the determination result in step S602 is YES, and the processing proceeds to step S604. On the other hand, if the CPU 202 determines that there is a rotation operation (YES in step S406), the processing proceeds to step S405 and generates an input signal for performing a clockwise rotation or a counterclockwise rotation according to the determination in FIG. 5. In this case, the CPU 202 determines that the user's touch to the keys 103 to 107 is accidental and preferentially accepts the rotation operation, Paragraphs 0039-0062; Figures 5-6). 

With regard to Claim 5, Murata teaches of the operation control device according to claim 1, wherein the determination period is a period from a timing corresponding to the detection of the first type operation to a lapse of a predetermined time (In step S601, a time T elapsed from when the latest rotation input signal is generated to when the CPU 202 determines that there is a key input in step S403, is measured. Here, the time T may be measured based on the operation position information and the time of the operation stored in the RAM 203 as described in step S502 in FIG. 5, or may be measured by a timer started when the rotation input signal is generated. In step S602, the CPU 202 determines whether T is greater than X. If T is smaller than or equal to X (NO in step S602), the processing proceeds to step S603, and determines that the CPU 202 does not generate a key input signal corresponding to the key input determined in step S403. This is because it is highly probable that the user accidentally touches an area near the keys 103 to 107 while performing a rotation operation according to the rotation portion 108, Figures 5-6; Paragraphs 0054-0062). 

In regard to Claim 6, Murata teaches of the operation control device according to claim 1, wherein the determination period is started every time the first type operation is detected (A determination period is measured from when the rotation input signal (first operation) is detected, Figures 5-6). 

With regard to Claim 7, Murata teaches of the operation control device according to claim 1, wherein the determination period is variably set according to an operating mode (Each of the keys 103 to 107 along with the rotation portion 108 correspond to an operating mode. The determination period is variably set in accordance with a selected key/rotation portion, Paragraphs 0020-0024; Claims 1-6; Figures 3-6). 

Regarding Claim 8, Murata teaches of the operation control device according to claim 1, wherein in a certain operating mode, processing of the operation determination unit is not performed (Only the keys disposed near the rotation portion 108 (for example, keys 104, 105) may be determined. In other words, keys apart from the rotation portion 108 may be not processed by the above-described processing, and key input signals may be generated, Paragraph 0062; Figures 1-6). 

With regard to Claim 9, Murata teaches of the operation control device according to claim 1, wherein in an operating mode in which an image is displayed according to an operation, the first type operation is an operation to change the displayed image (When the user performs a rotation operation (clockwise rotation or counterclockwise rotation) with the user's finger on the rotation portion 108 by tracing the circumference of the rotation portion 108 as a continuous operation, information of clockwise rotation or counterclockwise rotation is input. By the input information, the focus of an item displayed on the LCD 102 is moved or the displayed items are scrolled, Paragraph 0022; Figures 1-2), the second type operation is an operation different from the first type operation (The OK key 104 is a key for specifying confirmation or affirmation for contents displayed on the LCD 102. The cross key 105 is a key for moving the focus of an item displayed on the LCD 102 and scrolling the items by specifying up/down and left/right directions. The plus key 106 is a key for increasing the displayed number, and the minus key 107 is a key for decreasing the number, Paragraphs 0021-0022; Figures 1-2), and the operation determination unit determines that the second type operation is an invalid operation in the determination period (If the user touches the keys 103 to 107 in a short time from the last rotation operation, the CPU 202 determines that the user accidentally touches the keys 103 to 107 and invalidates the key input. Thus, an appropriate input can be performed, Paragraph 0056 and Figures 5-6).

Regarding Claim 10, Murata teaches of the operation control device according to claim 1, wherein in an operating mode in which it is possible to select a focus area of an imaging device on a display screen (LCD screen), the first type operation is an operation of moving a specified focus area among a plurality of focus areas in one of up-down directions or left-right directions (When the user performs a rotation operation (clockwise rotation or counterclockwise rotation) with the user's finger on the rotation portion 108 by tracing the circumference of the rotation portion 108 as a continuous operation, information of clockwise rotation or counterclockwise rotation is input. By the input information, the focus of an item displayed on the LCD 102 is moved or the displayed items are scrolled, Paragraph 0022; Figures 1-2), the second type operation is an operation of moving the specified focus area among the plurality of focus areas in the other of the up-down directions or the left-right directions (The OK key 104 is a key for specifying confirmation or affirmation for contents displayed on the LCD 102. The cross key 105 is a key for moving the focus of an item displayed on the LCD 102 and scrolling the items by specifying up/down and left/right directions. The plus key 106 is a key for increasing the displayed number, and the minus key 107 is a key for decreasing the number, Paragraphs 0021-0022; Figures 1-2), and the operation determination unit determines that the second type operation is an invalid operation in the determination period (If the user touches the keys 103 to 107 in a short time from the last rotation operation, the CPU 202 determines that the user accidentally touches the keys 103 to 107 and invalidates the key input. Thus, an appropriate input can be performed, Paragraph 0056 and Figures 5-6).

In regard to Claim 11, Murata teaches of the operation control device according to claim 1, wherein in an operating mode in which it is possible to select a menu on a display screen (LCD screen 102), the first type operation is an operation of moving a selection area specified among a plurality of menus in one of up-down directions or left-right directions (When the user performs a rotation operation (clockwise rotation or counterclockwise rotation) with the user's finger on the rotation portion 108 by tracing the circumference of the rotation portion 108 as a continuous operation, information of clockwise rotation or counterclockwise rotation is input. By the input information, the focus of an item displayed on the LCD 102 is moved or the displayed items (menu items) are scrolled, Paragraph 0020-0022; Figures 1-2), the second type operation is an operation of moving the selection area specified among the plurality of menus to one of the other of the up-down directions or the left-right directions (The OK key 104 is a key for specifying confirmation or affirmation for contents displayed on the LCD 102. The cross key 105 is a key for moving the focus of an item displayed on the LCD 102 and scrolling the items by specifying up/down and left/right directions. The plus key 106 is a key for increasing the displayed number, and the minus key 107 is a key for decreasing the number, Paragraphs 0021-0022; Figures 1-2), and the operation determination unit determines that the second type operation is an invalid operation in the determination period (If the user touches the keys 103 to 107 in a short time from the last rotation operation, the CPU 202 determines that the user accidentally touches the keys 103 to 107 and invalidates the key input. Thus, an appropriate input can be performed, Paragraph 0056 and Figures 5-6).

Regarding Claim 13, Murata teaches of the operation control device according to claim 1, wherein the operation detection unit detects the first type operation and the second type operation from a common control (A portion 109 in the operation panel 101 is an electrostatic pad. When the user touches the electrostatic pad 109, the electrostatic capacitance of an electrode of the electrostatic pad 109 changes. Thus, the position the user touches is detected by using the above phenomenon. The electrostatic pad 109 has a thin film on which a plurality of electrodes is disposed according to the positions where the keys 103 to 108 are displayed, and a position the user touches on the thin film is detected based on the changes of electrostatic capacitances of the electrodes. Thereby, what key is operated is determined, Paragraph 0023).

In regard to Claim 14, Murata teaches of the operation control device according to claim 13, wherein the control is a control wheel, the first type operation is an operation of rotating the control wheel (rotating of rotation portion 108) (When the user performs a rotation operation (clockwise rotation or counterclockwise rotation) with the user's finger on the rotation portion 108 by tracing the circumference of the rotation portion 108 as a continuous operation, information of clockwise rotation or counterclockwise rotation is input. By the input information, the focus of an item displayed on the LCD 102 is moved or the displayed items (menu items) are scrolled, Paragraph 0022; Figures 1-2), and the second type operation is an operation of pressing the control wheel (The OK key 104 is a key for specifying confirmation or affirmation for contents displayed on the LCD 102. The cross key 105 is a key for moving the focus of an item displayed on the LCD 102 and scrolling the items by specifying up/down and left/right directions. The plus key 106 is a key for increasing the displayed number, and the minus key 107 is a key for decreasing the number and the keys are initiated via a press operation, Paragraphs 0021-0025; Figures 1-2).

With regard to Claim 15, Murata teaches of the operation control device according to claim 13, wherein the control is a touch control that detects a contact operation by the user, and the first type operation and the second type operation are contact operations with the touch control, the contact operations having different operation types from each other (A portion 109 in the operation panel 101 is an electrostatic pad. When the user touches the electrostatic pad 109, the electrostatic capacitance of an electrode of the electrostatic pad 109 changes. Thus, the position the user touches is detected by using the above phenomenon. The electrostatic pad 109 has a thin film on which a plurality of electrodes is disposed according to the positions where the keys 103 to 108 are displayed, and a position the user touches on the thin film is detected based on the changes of electrostatic capacitances of the electrodes. Thereby, what key is operated is determined, Paragraph 0023; Figure 1).


Method Claim 17 corresponds to device claim 1 and is also rejected as discussed in the above rejection to device claim 1. 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.) Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US Pub No.: 2012/0013570A1) and further in view of Lee et al. (US Pub No.: 2009/0061928A1).

With regard to Claim 16, Murata teaches of device (Operation panel 101, Figures 1-2; Paragraph 0017 and Abstract) comprising: 
an operation detection unit (Central processing unit 202 controls an entire operation of the information processing device 201 including the control of the operation panel 101, Paragraphs 0026-0027; Figures 1-2) that detects a first type operation and a second type operation having an operation area common to the first type operation (Operation detection unit has a rotation portion 108 for a first type operation (rotation operation) and a cross key 105 for moving the focus of an item (second type of operation) displayed on the LCD 102, Paragraphs 0020-0024; Figures 1-2); 
an operation response processing unit (Central processing unit 202 controls an entire operation of the information processing device 201 including the control of the operation panel 101, Paragraphs 0026-0027; Figures 1-2) that performs response processing corresponding to the first type operation and the second type operation detected by the operation detection unit (The key input unit 208 determines which key of the keys 103 to 107 receives an input based on operation position information detected by the operation position detection unit 207. The key that receives the input is disposed at a position corresponding to the operation position information. The rotation input unit 209 determines whether a rotation operation on the rotation portion 108 is performed based on operation position information detected by the operation position detection unit 207, Paragraphs 0027-0030; Figures 1-2); and 
an operation determination unit (Central processing unit 202 controls an entire operation of the information processing device 201 including the control of the operation panel 101, Paragraphs 0026-0027; Figures 1-2) that determines whether the second type operation detected by the operation detection unit is a valid operation or an invalid operation in a determination period corresponding to that the operation detection unit has detected the first type operation (The first type of operation on the rotation unit 108 is determined along with if they key group 104/105 has been touched within a given period of time after a last rotation operation. Then, a judgment is made as to if an erroneous touch has been performed with an invalidation of a key input that corresponds to the second type of operation, Paragraphs 0039-0062; Figures 5-6; Claims 1-5). 

Murata does not explicitly teach that the device is an imaging device. Lee et al. teach of an imaging device with operation members for controlling a display, (Lee et al. teach of an input device for reducing an erroneous operation and a mobile terminal having the same are disclosed. The input device includes: a first manipulating unit that has a plurality of movement directions based on a reference position and performing an input operation corresponding to each movement direction; a second manipulating unit disposed around the first manipulating unit and inputting information in a touch (tactile) manner; and an erroneous input detecting unit, which is installed to allow detection of user touches between the first and second manipulating units, can distinguish user inputs that were not intended to be made on the second manipulating unit, by comparing the signals generated when the second manipulating unit is actually operated and the signals generated by erroneous touches made adjacent to the second manipulating unit, Abstract and Figures 1-6 of Lee et al.. 
Lee et al. teach of mobile terminal with a display unit that displays content captured by a camera, Paragraphs 0032 and 0088 of Lee et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the device in the teachings of Murata to be an imaging device as taught by Lee et al., because it provides a way of capturing an image and viewing the image thus allowing for a user to enjoy and preserve the memory of a desirable scene of interest). 

7.) Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697